DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
Claim Status and Formal Matters
This action is in response to papers filed 1/25/2021. 
Claims 38, 41-43, 54-57 are pending.
Claims 38, has been identified as amended. 
Applicant’s election of miR-18a and miR-15b in the reply filed on 11/15/2018 is acknowledged.
Claims 41, 43, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2014. 
Claims 38, 42,54-57 are being examined. 

Priority
The instant application was filed 08/08/2018 is a continuation of 14639539, filed 03/05/2015 ,which  is a continuation of 14352462, filed 04/17/2014 ,which is a national stage entry of PCT/IB2012/003035 with an  international filing date: 10/20/2012 and claims priority from provisional Application 61550148, filed 10/21/2011.
Claim Objections
Applicant is advised that should claim 55 be found allowable, claim 56 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
	This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 42, 54-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method of determining miR-18a expression in the blood of a human comprising a) obtaining a blood or plasma sample from the human subject; b) detecting whether miRNA-18a is present at in the blood or plasma sample.
, does not reasonably provide enablement for diagnosing colorectal cancer based on overexpression of miR-18a in blood or plasma.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims..
The nature of the invention and the breadth of the claims:
Independent claim 38 is drawn a  method for treating a human subject identified as having an advanced colorectal adenoma,  the method comprising: administering a neoplasia treatment to the human subject, wherein the human subject has been identified as having advanced colorectal adenoma by a method comprising:  (a) obtaining a plasma sample (b) extracting microRNAs (miRs) comprising miR-18a from the plasma sample from the human subject; and  (c) detecting an overexpression of miR-18a in the plasma sample from the human subject as compared to expression of miR-18a in a plasma sample obtained from one or more healthy control human subjects wherein the overexpression of miR-18a in the plasma sample from the human subject identifies the human subject as having advanced colorectal adenoma
The claims encompass plasma samples.
The claim recite administering a neoplasia treatment to the subject based on the expression of a single miRNA.

Claim 42 depends from claim 38 and draws the invention to further comprising detecting overexpression of at least one more miRNA selected from the group consisting of miR-19a, miR-19b, and miR-15b,.
In view of the election this is miR-15b.
Claim 54 depends from claim 38 and draws the invention to wherein the overexpression of miR-18a in the plasma sample from the human subject is about 3.88 fold higher than expression of miR-18a in a plasma sample obtained from one or more healthy control human subjects.  
The recitation of “about” makes this limitation broad.
Claim 55 depends from claim 38 and draws the invention to wherein the microRNAs are reverse transcribed into cDNA and amplified by polymerase chain reaction following extraction of the microRNAs from the plasma sample from the human subject.  
Claim 56 depends from claim 38 and draws the invention to wherein the microRNAs comprising miR-18a extracted from the plasma sample from the human subject are reverse transcribed into cDNA and the cDNA amplified by polymerase chain reaction prior to detecting the overexpression of miR- 18a.  
Claim 57 depends from claim 38 and draws the invention to wherein the neoplasia treatment comprises an anti- neoplastic agent.
The amount of direction or guidance and the Presence and absence of working examples.

	The specification teaches RNA was extracted from the plasma of the samples.
	Table 2 does not teach miR-18a.
	Likewise Table 3 fails to disclose any data for miR18a.
Table 4 teaches a 3.88 fold change in miR18a.
The specification teaches, “Throughout this application, the term "about" is used to indicate that a value includes the inherent variation of error for the device, the method being employed to determine the value, or the variation  that exists among the study subjects.”(page 33).
The specification teaches, “As used herein, words of approximation such as, without limitation, "about", "substantial" or "substantially" refers to a condition that when so modified is understood to not necessarily be  absolute or perfect but would be considered close enough to those of ordinary skill in the art to warrant designating the condition as being present. The extent to which the description may vary will depend on how great a change can be instituted and still have one of ordinary skilled in the art recognize the modified feature as still having the required characteristics and capabilities of the unmodified feature. In general, but subject to the preceding discussion, a numerical value herein that is modified by a word of approximation such as "about" may vary from the stated value by at least ±1, 2, 3, 4, 5, 6, 7, 10, 12 or 15%.” (page 34).
The state of prior art and the predictability or unpredictability of the art:

	Jevnaker (Thesis MicroRNAs and Tissue development (2011) pages 1-66) teaches, “	The miR-17-92 cluster is a polycistronic miRNA cluster located on chromosome 13 open reading frame 25 (C13orf25) in the human genome and on chromosome 14 in the mouse genome [56-58]. The primary transcript includes six tandem stem-loop hairpin structures that give rise to six mature miRNAs: miR-17, miR-18a, miR-19a, miR-20a, miR-19b-1, and miR- 92a-1 (Fig.3).”  Jevnaker teaches, “Because of the documented role for the miR-17-29 cluster in development of 
	Morimura (British Journal of Cancer (2011) volume 105, pages 1733-1740) teaches, “miR-18a is located in the miR-17–92 cluster and reported to be highly expressed in pancreatic cancer tissues. This study was divided into three parts: (1) Confirmation of higher miR-18a levels in primary pancreatic cancer tissues and cell lines than in normal pancreatic tissues and a human fibroblast cell line. (2) Evaluation of the plasma miR-18a assay using quantitative RT–PCR by comparing plasma results obtained from 36 patients with pancreatic cancer and from 30 healthy volunteers. (3) Evaluation of the assay for monitoring tumour dynamics in patients with pancreatic cancer. RESULTS: (1) The expression of miR-18a was significantly higher in pancreatic cancer tissues (P<0.012) and pancreatic cancer cell lines (P<0.015) than in normal tissues and fibroblasts. (2) Plasma concentrations of miR-18a were significantly higher in pancreatic cancer patients than in controls (Po0.0001). The value of the area under the receiver-operating characteristic curve (AUC) was 0.9369. (3) Plasma levels of miR-18a were significantly lower in postoperative samples than in preoperative samples (P<0.0077). “
	Komatsu (In vivo (2014) volume 28, pages 293-298) teaches, “The concentration of miR-18a in plasma/serum of patients with cancer such as esophageal (AUC=0.944),
pancreatic (AUC=0.936), hepatocellular (AUC=0.881),colorectal and other types of cancers is much higher than that of healthy volunteers. Such reports provide evidence 
	Spizzo (Cell (2009) volume 137, pages 586-587) teaches, “miR-17, miR-18a,
miR-19a, miR-20a, miR-19b-1, miR-17-92 cluster” Spizzo teaches, “Overexpression in lung and colon cancer, lymphoma, multiple myeloma, medulloblastoma.”  Spizzo teaches, “miR-17, miR-18a, miR-19a, miR-20a, miR-19b-1 increase tumor growth and tumor vascularization; miR-20a is antiapoptotic; transgenic miR-17-92 mice develop lymphoproliferative disease and autoimmunity. Targets: AIB1, AML1, BIM1, CTGF, CDKN1A, E2F1, E2F2, E2F3, HIF-1A, PTEN, TGFBR2, TSP1, Rb2/P130.” Spizzo teaches, “High plasma levels of miR-(17)-92 discriminate colorectal and gastric cancer from normal (diagnostic).”
Taylor (Gynecologic Oncology (2008) volume 110, pages 13-21) teaches miR-18a is elevated in blood derived ovarian tumor exosomes relative to controls (table 1).
Ferracin (Expert Rev. Mol Diagn (2010) volume 10, pages 297-308) teaches miR-17-92 cluster including miR-18a is dysregulated in lymphoma, breast, lung, colon, stomach and pancreatic cancer (table 1).
Xu ( Cancer Medicine 2018; 7(1):21–31) teaches that miR-18a is elevated in plasma and correlates with poor prognosis in non-small cell lung cancer.
Hunter (PLOS one (2008) volume 3, e3694) teaches miRNA are differentially expressed in plasma of healthy subjects (Figure 2 and table 1).
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that to diagnose and treat any advanced colorectal adenoma based on the claimed method as the teachings of the specification are limited to colorectal neoplasia and the art teaches miR-18a is overexpressed in other cancers and plasma samples from other cancers.  Thus it would be unpredictable to diagnosing adenoma in a subject on based on the claim miR-18a plasma relative to miR-18a in the plasma single healthy control subject as the art recognizes differential expression of miRNA between samples.
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Response to Arguments
The response traverses there rejection in view of the amendment.   This argument has been thoroughly reviewed but is not persuasive for the reasons addressed in the rejection.
The response continues by providing arguments with respect to the specification teachings of AA.  This is noted and correction has been made to the rejection.
The response continues by asserting the teachings of Saito-Hisaminatp and Hunter are relied on for teachings of miRNA being differential expressed in different tissues.  In view of the amendment the claims are limited to plasma. Thus the argument with respect to tissues is withdrawn.  

The response continues providing arguments with respect to Cheung which has been withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  42, 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 42 recites, “further comprising detecting overexpression of at least one more miRNA selected from the group consisting of miR19a, miR19b, and miR15b.”  Thus the claim requires the detection of expression of an additional miRNA of the Markush group.  However the claim provides no nexus how the expression of an additional miRNA relates to the identifying of the subject as having advanced colorectal adenoma or administering a neoplasia treatment.  This rejection can be overcome by amending the claim to clearly relate to the administering step or how the subject is identified as having advanced colorectal adenoma.

Response to Arguments
This is a new ground of rejection necessitated by amendment.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 38, 42, 54-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental step without significantly. The claim(s) recite(s) the abstract idea or mental step of comparing in addition to identifying be an abstract idea.  Further the claim has been amended to recite, “wherein the overexpression of miR-18a in the plasma sample from the human subject identifies the human subject as having advanced colorectal adenoma “ which is a natural law or correlation and mental step or abstract idea.  This judicial exception is not integrated into a practical application because while the claims require administering a neoplasia treatment, this is broad and not specific for advanced colorectal adenoma. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because administering a neoplasia treatment, this is broad and not specific for advanced colorectal adenoma.
Claim analysis
The instant claim 38 is directed towards a  method for treating a human subject identified as having an advanced colorectal adenoma,  the method comprising: administering a neoplasia treatment to the human subject, wherein the human subject has been identified as having advanced colorectal adenoma by a method comprising:  (a) obtaining a plasma sample (b) extracting microRNAs (miRs) comprising miR-18a from the plasma sample from 
 The obtaining plasma, extracting miRNA, reverse transcribing steps considered to be an active step requiring the analysis of a sample.
 Dependent claims require an additional miRNA .
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
With regards to claim 38, the claim recites, “) detecting an overexpression of miR-18a in the plasma sample from the human subject as compared to expression of miR-18a in a plasma sample obtained from one or more healthy control human subjects wherein the overexpression of miR-18a in the plasma sample from the human subject identifies the human subject as having advanced colorectal adenoma.”  This is an abstract ideas or mental steps and a natural correlation.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as treating a subject for neoplasia is broad, not specific for advanced colorectal adenoma and encompasses watchful waiting (van de Velde (European Journal of Cancer (2014) 50, 1.e1– 1.e34)_(Mitchell (Surg Endosc (2008) 22:1563–1569.)
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as treating a subject for neoplasia is broad, not specific for advanced colorectal adenoma and encompasses watchful waiting (van de Velde (European Journal of Cancer (2014) 50, 1.e1– 1.e34)_(Mitchell (Surg Endosc (2008) 22:1563–1569.)
With regards to claim 38  the claim requires an active steps of obtaining a sample, extracting miRNA, reverse transcribing miRNA and  detecting the amounts of nucleic acids.  The specification teaches:
The specification on page 20 teaches the isolation was done by commercially available kits.  Thus the isolation is considered routine and conventional.  
Further Ng (Gut (2009) volume 58, pages 1375-1381) and Jevnaker (Thesis MicroRNAs and Tissue development (2011) pages 1-66) teach isolation of miRNA, RT-PCR and detection of miRNA are routine and conventional.
Thus the claim does not provide additional steps which are significantly more.
Response to Arguments

	The response further asserts the claims are to a method of treating and thus are patent eligible.  This argument has been thoroughly reviewed but is not considered persuasive as treating a neoplasia is broad and van de Velde (European Journal of Cancer (2014) 50, 1.e1– 1.e34) and Mitchell (Surg Endosc (2008) 22:1563–1569) demonstrate watchful waiting is a treatment for neoplasia.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 38, 42, 54-57, are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diosdado (British Journal of Cancer (2009) volume 101, pages 707-714), Ng (Gut (2009) volume 58, pages 1375-1381),  Slaby (Molecular Cancer (2009) volume 8, pages 1-13), Nagorni (Ach Oncol (2004) supplement 1) pages 59-60),  Ferracin (Expert Rev. Mol Diagn (2010) volume 10, pages 297-308), Motoyama (International Journal of Oncology (2009) volume 34, pages 1069-1075) (IDS 1/27/2021) and Pickhardt (Clinical Gastroenterology (2010) volume 8, pages 610-615) .


The claims providing comprising language and thus allow for inclusion of additional steps.
Thus the broadest reasonable interpretation in view of the disclosure and prosecution history of the claims is to require determining expression of miR-18a selecting the subject as having increased risk of advanced colorectal adenoma based on overexpression of miR-18a, and administering neoplasia therapy. The comprising language allows for inclusion of colonoscopy and/or colonoscopy as treatment.
The specification does not teach a how to differentiate left sided from right sided colorectal tumors.  
MPEP 2111.01 II states
The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).  Thus the broadest reasonable is that colonoscopy can be done at any time as part of the method.
The art demonstrates miR-18a was known at the time of filing and was associated with the progression of colorectal adenomas to colorectal cancer.  Further the art of record demonstrates the detection of microRNA (including miR-18a)  in blood 
 Diosdado teaches miR-17-92 cluster (which includes miR-18a) is associated with progression of colorectal  adenoma to colorectal adenocarcinoma. (abstract and title).
Diosdado teaches, “The expression levels of miR-17 showed 2.6-fold increase in CRC tumours compared with controls (P=0.001), as well as for miR-18a, which displayed 2.4-fold increase (P=0.04), miR-19a with 3.4-fold increase (P<0.001), miR-20a with 2.6 elevated expression (P=0.001), miR-19b-1 with 1.6-fold changes (P=0.021) and miR-92a-1 with 4.5 increased expression (P<0.001; Figure 1A).” (page 709).
Diosdado teaches, “Indeed, all six miRNAs showed higher expression in adenocarcinomas than in adenomas, with miR-17 expression being 1.9-fold (P<0.001) increased, miR-18a 3.4-fold (P<0.001), miR-19a, 2.3-fold (P<0.001), miR-20a, 2.0-fold (P<0.001), miR-19b-1, 2.0-fold (P<0.001) and miR-92a-1, 2.4-fold increased (P<0.001) (Figure 1B). These observations indicate a role of miRNAs during colorectal adenoma to adenocarcinoma progression.”(709).
Diosdado teaches colorectal adenoma progresses to adenocarcinoma.
Ng teaches miroRNA profiles were obtained from CRC plasma and normal plasma (page 1375, phase 1, marker discovery).  Ng teaches extraction of total RNA and micoRNA (sample processing and miRNA extraction , 1378), Ng teaches RT-PCR nd column).   Ng teaches in table 2 that miR-18a is overexpressed in CRC biopsy samples relative to healthy controls. NG teaches, “more recently, several reports suggest that cell free circulating miRNAs existed in serum and plasma” (2nd column 1375). Ng teaches removal of colorectal samples via surgery (Patients and methods). Ng teaches detection by real-time PCR following isolation of RNA (page 1376, 2nd column, bottom).
NG teaches microRNA is detected by microarray.
Ng teaches examination of subjects by endoscopy(1375, 2nd column, bottom)
Motoyama teaches a 10 increase in miR-18a.
Slaby teaches in table 1 a study by Motoyama that miR18a is deregulated in colorectal tumors compared to control. Slaby teaches miR-15b is dysregulated in colorectal cancer (table 1).
Nagorni teaches, “Recently literature has adopted the term "advanced colorectal adenoma" (ACA) to describe colorectal polyps greater than 1 cm in diameter and/or villous component and/or severe dysplasia, features predicting an increased likelihood of malignant transformation (7,8). Advanced neoplasm was defined as CRC or previously described ACA (9). It is obvious that ACA are link in the chain from benign adenoma through malignant altered adenomas to advanced CRC (10).”
Nagorni teaches, "colonoscopy disclosed synchorous advanced and/or non-advanced neoplasm in 53.78% patients with ACA. “
Ferracin teaches miR-17-92 cluster including miR-18a is dysregulated in lymphoma, breast, lung, colon, stomach and pancreatic cancer (table 1). Ferracin st column, page 298).
Pickhardt teaches, “91% of all advanced adenomas and 100% of cancers   resided in large lesions 10 mm or larger, despite the fact that 6- to 9-mm lesions represented as much as 61% of all 6 mm or larger lesions. However, even for large colorectal polyps in the 1- to 2-cm range, the malignancy and high-grade dysplasia rates were less than 1% and 2%, respectively” (page 612, 2nd column, bottom). Pickhardt teaches, “Even if the 10-mm size criterion for advanced adenomas is ignored, cancer and advanced histology (i.e., adenomas with a villous component or high-grade dysplasia) still predominate in the larger lesions as opposed to the subcentimeter polyp group. Furthermore, the great majority (90%) of histologically advanced polyps measuring less than 3 cm in our series showed only a prominent villous component without high-grade dysplasia. There is a growing awareness that high-grade dysplasia may be of much greater clinical relevance than villous histology in terms of future cancer risk..” (page 613, 1st column, bottom).
MPEP 2143.02(II) states: 
Obviousness does not require absolute predictability, however, at least some degree of predictability is required.
Obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success. See In re Corkill, 771 F.2d 1496, 1500 (Fed.Cir.1985) ("Although [the inventor] declared that it cannot be predicted how any candidate will work in a detergent composition, but that it 
Office personnel should not withdraw any rejection solely on the basis that the invention lies in a technological area ordinarily considered to be unpredictable.  See MPEP § 2145(X)(E).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect increased plasma miR-18a and miR-15b as a marker of advanced colorectal adenoma, confirm by endoscopy,  and provide treatment for a neoplasia.  The artisan would be motivated as the art demonstrates that miR18a is upregulated and miR-15b is dysregulated in CRC and advanced colorectal adenoma. The art teaches “It is obvious that ACA are link in the chain from benign adenoma through malignant altered adenomas to advanced CRC.” The artisan would be motivated identify and treat subjects with advance colorectal adenoma.  The artisan would have a reasonable expectation of success as the artisan is detecting 
With regards to claims 55-56, NG teaches, “Briefly, 100 ng of total RNA extracted from plasma and tissue samples was polyadenylated by poly(A) polymerase and then 
With regards to claim 54, the specification teaches, “Throughout this application, the term "about" is used to indicate that a value includes the inherent variation of error for the device, the method being employed to determine the value, or the variation  that exists among the study subjects.”(page 33). The specification teaches, “As used herein, words of approximation such as, without limitation, "about", "substantial" or "substantially" refers to a condition that when so modified is understood to not necessarily be  absolute or perfect but would be considered close enough to those of ordinary skill in the art to warrant designating the condition as being present. The extent to which the description may vary will depend on how great a change can be instituted and still have one of ordinary skilled in the art recognize the modified feature as still having the required characteristics and capabilities of the unmodified feature. In general, but subject to the preceding discussion, a numerical value herein that is modified by a word of approximation such as "about" may vary from the stated value by at least ±1, 2, 3, 4, 5, 6, 7, 10, 12 or 15%.” (page 34).  Thus the claims are unclear as indicated previously.  Further the claims encompass anything that vary by at least ±15% 
With regards to 56, Motoyama teaches treatment of colorectal neoplasia by radiation and/or chemotherapy (1070, 1st column, top)
Response to Arguments
The response begins by citing MPEP and KSR.  These are noted.  
The response traverses the rejection by asserting that Doisada teaches miR-18a is over expressed in CRC, but does not teach miR-18a in plasma.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection is an obviousness rejection and does not rely on Doisado to anticipate the claims.  
The response continues by asserting the other cited prior art does not correct the deficiencies of the claim.  This argument has been thoroughly but the cited prior art renders the claims obvious.  
Thus the rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 38, 42, 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10-16 of copending Application No. 16/464,674 ) and Pickhardt (Clinical Gastroenterology (2010) volume 8, pages 610-615). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims and specification do not set forth a limiting definition of diagnosis.  Thus the broadest reasonable interpretation of diagnosing encompasses diagnosing increased risk of CRC.
The instant claims are drawn to a  method for treating a human subject identified as having an advanced colorectal adenoma,  the method comprising: administering a neoplasia treatment to the human subject, wherein the human subject has been identified as having advanced colorectal adenoma by a method comprising:  (a) obtaining a plasma sample (b) extracting microRNAs (miRs) comprising miR-18a from the plasma sample from said the human subject; and  (c) detecting an overexpression of miR-18a in the plasma sample from the human subject as compared to expression of miR-18a in a plasma sample obtained from one or more healthy control human subjects wherein the overexpression of miR-18a in the plasma sample from the human subject identifies the human subject as having advanced colorectal adenoma
Independent claim 1 of ‘674 is drawn to the detection of miR-15b and miR-29a in blood or plasma sample and removal of precursor lesion or colonoscopy.  Claim 11 of ‘674 is drawn to detection of miR-15b, miR-29a, miR-18a for the diagnosis of advanced colorectal cancer.  Dependent claims drawn the method to production of cDNA and PCR analysis.  
Pickhardt teaches, “91% of all advanced adenomas and 100% of cancers   resided in large lesions 10 mm or larger, despite the fact that 6- to 9-mm lesions represented as much as 61% of all 6 mm or larger lesions. However, even for large colorectal polyps in the 1- to 2-cm range, the malignancy and high-grade dysplasia rates were less than 1% and 2%, respectively” (page 612, 2nd column, bottom). Pickhardt teaches, “Even if the 10-mm size criterion for advanced adenomas is ignored, cancer and advanced histology (i.e., adenomas with a villous component or high-grade dysplasia) still predominate in the larger lesions as opposed to the subcentimeter polyp group. Furthermore, the great majority (90%) of histologically advanced polyps measuring less than 3 cm in our series showed only a prominent villous component without high-grade dysplasia. There is a growing awareness that high-grade dysplasia may be of much greater clinical relevance than villous histology in terms of future cancer risk..” (page 613, 1st column, bottom).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect increased plasma miR-18a and miR-15b as a marker of adenoma or colorectal neoplasia  relative to healthy human control 
Response to Arguments
The response traverses the rejection and request it be held in abeyance until allowable subject matter is determined.  This argument has been thoroughly reviewed but is not considered persuasive as long as there is an ODP rejection there is no allowable subject matter.
Claim 38, 42, 54-57 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 38-39, 41-47, 49-55 of copending Application No. 16/022597 ) and Pickhardt (Clinical Gastroenterology (2010) volume 8, pages 610-615). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The instant claims are drawn to a  method for treating a human subject identified as having an advanced colorectal adenoma,  the method comprising: administering a neoplasia treatment to the human subject, wherein the human subject has been identified as having advanced colorectal adenoma by a method comprising:  (a) obtaining a plasma sample (b) extracting microRNAs (miRs) comprising miR-18a from the plasma sample from the human subject; and  (c) detecting an overexpression of miR-18a in the plasma sample from the human subject as compared to expression of miR-18a in a plasma sample obtained from one or more healthy control human subjects wherein the overexpression of miR-18a in the plasma sample from the human subject identifies the human subject as having advanced colorectal adenoma)..
Independent claim 38  of ‘597 is drawn to the detection of miR-15b in  plasma sample by the methods of the instant independent claim and treating for neoplasia.  Claim 41 of ‘597 is drawn to detection of, miR-18a for the diagnosis of advanced colorectal cancer.  Dependent claims drawn PCR analysis requiring reverse transcription and cDNA synthesis..  
Pickhardt teaches, “91% of all advanced adenomas and 100% of cancers   resided in large lesions 10 mm or larger, despite the fact that 6- to 9-mm lesions represented as much as 61% of all 6 mm or larger lesions. However, even for large colorectal polyps in the 1- to 2-cm range, the malignancy and high-grade dysplasia rates were less than 1% and 2%, respectively” (page 612, 2nd column, bottom). st column, bottom).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect increased plasma miR-18a and miR-15b as a marker of adenoma or colorectal neoplasia  relative to healthy human control samples in subjects in which a 10 mm high grade dysplasia adenoma is detected and provide treatment guidance.  The artisan would be motivated as the claims demonstrates that miR18a is upregulated and miR-15b is dysregulated in CRC and advanced colorectal adenoma. The art teaches  “It is obvious that ACA are link in the chain from benign adenoma through malignant altered adenomas to advanced CRC.” The artisan would be motivated to provide treatment guidance in subjects with a 10 mm high grade dysplasia to apprise the subject to treatment options with potential of progression of the adenoma.  The artisan would have a reasonable expectation of success as the artisan is merely detecting of increased expression of miR-18a in plasma and adenoma with highgrade dyplasia of 10 mm in size.
Response to Arguments

Summary
No claims are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Steven Pohnert/Primary Examiner, Art Unit 1634